Exhibit 10.1

 

AUXILIUM PHARMACEUTICALS, INC.

2004 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

PERFORMANCE SHARE AWARD

 

Auxilium Pharmaceuticals, Inc. (the “Company”) has granted you restricted stock
units under the Auxilium Pharmaceuticals, Inc. 2004 Equity Compensation Plan, as
amended and restated (the “Plan”).  The terms of the grant are set forth in this
Summary of Grant, the Restricted Stock Unit Grant Agreement (the “Agreement”)
attached hereto and the Plan.  You should read this Summary of Grant, the
Agreement, and the Plan, to fully understand the grant.

 

SUMMARY OF GRANT

 

Grantee:

 

[insert name]

 

 

 

Date of Grant:

 

February [    ], 2014

 

 

 

Target Number of Shares Subject to Grant:

 

This grant represents the right to receive a target of [          ] shares of
Company Stock (as defined in the Plan) upon achievement of the Performance Goals
(as defined below) (the “Target Award”).

 

 

 

Performance Period:

 

January 1, 2014 to December 31, 2016, unless otherwise vested and earned earlier
pursuant to a Change of Control (as defined in the Plan) (the “Performance
Period”).

 

 

 

Performance Goals:

 

The Performance Goals are based on the performance measure set forth on Schedule
A.

 

 

 

Vesting Schedule:

 

Except as set forth herein, shares of Company Stock will become earned based on
the performance level achieved with respect to the Performance Goals and the
Grantee continuing to be employed by, or provide service to, the Employer
through the last day of the Performance Period, unless otherwise vested and
earned earlier pursuant to a Change of Control (the “Vesting Date”).

 

 

 

 

 

The actual number of shares of Company Stock earned may be greater or less than
the Target Award, or even zero, and will be based on the actual performance
level achieved by the Company with respect to the Performance Goals set forth on
Schedule A. Performance level is measured based on the threshold, target and
stretch performance levels set forth on Schedule A. If actual performance is
between performance levels, the number of shares of Company

 

--------------------------------------------------------------------------------


 

 

 

Stock earned will be interpolated on a straight line basis for each 1% above or
below target level performance, rounded down to the nearest whole number;
provided that failure to achieve the threshold performance level with respect to
the Performance Goals will result in no shares of Company Stock being earned.

 

 

 

 

 

Except as otherwise provided in a written agreement by and between the Grantee
and the Company, if the Grantee ceases to be employed by, or provide service to,
the Employer for any reason prior to the Vesting Date, the Grantee shall forfeit
all rights to receive shares of Company Stock earned upon achievement of the
Performance Goals.

 

 

 

Change of Control:

 

In the event a Change of Control occurs while the Grantee is employed by, or
providing service to, the Employer, the Performance Period will be considered
completed and will therefore end on the date of the Change of Control and the
shares of Company Stock will become fully vested and earned based on the greater
of (i) the Company’s actual performance level achieved with respect to the
Performance Goals as of the Change of Control date, or (ii) the target
performance level as to the Performance Goals, such that 100% of the Target
Award is earned as of the date of the Change of Control.  For purposes of the
foregoing calculation of actual performance in (i) above, 3-Year Relative Total
Shareholder Return will be calculated using the 20-trading day average closing
price preceding the announcement of the transaction constituting the Change of
Control; provided, that, any issuance of shares of Company Stock that may become
earned based on a Change of Control are contingent upon the consummation of the
Change of Control.

 

 

 

Issuance Schedule:

 

One share of Company Stock shall be issued to the Grantee for each share of
Company Stock that the Grantee earns upon achievement of the Performance Goals,
if any, within sixty (60) days following the Vesting Date (the “Payment Date”);
provided, however, that such issuance will be made not later than March 15 of
the fiscal year following the end of the Performance Period.  If the foregoing
Vesting Schedule would result in the Grantee vesting in the right to receive a
fractional share of Company Stock, the number of shares in which the Grantee
becomes vested in the right to receive shall be rounded down to the nearest
whole share of Company Stock.

 

2

--------------------------------------------------------------------------------


 

Grantee Acceptance:

 

By signing the acknowledgement below, the Grantee agrees to be bound by the
terms and conditions of the Plan, the Agreement and this Summary of Grant and
accepts the right to receive shares of Company Stock following the date of the
Company’s certification to the Grantee of the award of the shares of Company
Stock on the Payment Date in accordance with the terms of this Summary of Grant,
the Agreement and the Plan.  The Grantee will accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan, this Summary of Grant or the Agreement.

 

The Grantee acknowledges that the Plan and the Plan prospectus are available on
our intranet under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login; provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting the
Human Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

 

Agreed and accepted:

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

Date

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Performance Goals

 

The actual number of shares of Company Stock earned will be determined based on
the actual performance level achieved with respect to the following performance
measure during the Performance Period:

 

Performance Period(1)

 

 

 

 

 

 

 

 

 

Shares of

 

 

 

 

 

 

 

 

 

Company Stock

 

 

 

 

 

 

 

 

 

Earned as a

 

 

 

 

 

 

 

 

 

Percentage of the

 

 

 

 

 

 

 

 

 

Target Award

 

Performance

 

 

 

Performance

 

 

 

(% of Target

 

Measure

 

Weight

 

Level

 

Performance Goals

 

Award)

 

3-Year Relative Total
Shareholder Return (TSR)

 

100%

 

Threshold

 

Company TSR that is 50% below Target TSR

 

50%

 

 

Target

 

Company TSR equal to the 75th percentile of the S&P Index (“Target TSR”)

 

100%

 

 

 

Stretch

 

Company TSR that is 50% above Target TSR

 

150%

 

 

--------------------------------------------------------------------------------

(1) The actual number of shares of Company Stock earned will be based on the
actual performance level achieved, and vesting will be interpolated on a
straight line basis between the two nearest performance levels for pro-rata
achievement of the Performance Goals for each 1% above or below Target level
performance, rounded down to the nearest whole number; provided that if the
actual performance level achieved does not meet the Threshold performance for
the Performance Goal, then no shares of Company Stock will be earned.  3-Year
Relative TSR will be measured based on the Company’s TSR compared to the S&P
Composite 1500- Pharmaceuticals, Biotechnology & Life Sciences Index (the “S&P
Index”) over the Performance Period.  The S&P Index companies will be defined on
the first day of the Performance Period and any subsequent reconstitution of the
S&P Index companies during the Performance Period will not be included. 
Notwithstanding the foregoing, in the event of a merger or acquisition or
business combination transaction of an S&P Index company by or with an entity
that is not in the S&P Index, a “going private” transaction involving an S&P
Index company or the liquidation of an S&P Index company, where the S&P Index
company is not the surviving entity or is otherwise no longer publicly traded,
the company shall no longer be in the S&P Index.  In the event of a bankruptcy
of an S&P Index company, such company shall remain in the S&P Index with a
cumulative score of negative 100%.  3-Year Relative TSR will be calculated using
the 20-trading day average closing price calculated using the average of the
closing prices for the 20-trading day period immediately preceding the first and
last day of the Performance Period for both the Company and the S&P Index.  For
performance above or below Target level, the number of shares earned will
increase or decrease for each full 1% above or below Target TSR, up to a maximum
of 50% above Target TSR and a minimum of 50% below Target TSR. 

 

--------------------------------------------------------------------------------


 

AUXILIUM PHARMACEUTICALS, INC.

 

2004 EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) dated as of the
Date of Grant set forth in the Summary of Grant is delivered by Auxilium
Pharmaceuticals, Inc. (the “Company”) to the individual named in the Summary of
Grant (the “Grantee”).

 

RECITALS

 

A.                                    The Auxilium Pharmaceuticals, Inc. 2004
Equity Compensation Plan, as amended and restated (the “Plan”), provides for the
grant of restricted stock units in accordance with the terms and conditions of
the Plan.

 

B.                                    The Compensation Committee of the Board of
Directors of the Company (the “Committee”) has decided to make a restricted
stock unit grant as an inducement for the Grantee to promote the best interests
of the Company and its stockholders.

 

C.                                    The Plan and the Plan prospectus are
available on our intranet under “Human Resources” at
http://auxlink.auxilium.com/portal/page/portal/Login; provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting the
Human Resources Department at jlarmstrong@auxilium.com or 1-484-321-2172.

 

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

 

1.                                      Restricted Stock Unit Grant.

 

(a)                                 Subject to the terms, restrictions and
conditions set forth in the Summary of Grant, this Agreement and the Plan, the
Company hereby grants to the Grantee the right to receive the shares of Company
Stock in the amount and on the terms set forth in the Summary of Grant upon
achievement of the Performance Goals as set forth in the Summary of Grant and
the Grantee continuing to be employed by, or providing service to, the Employer
through the Vesting Date. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant.

 

(b)                                 The Committee shall, as soon as practicable
following the last day of the Performance Period, certify based solely on the
criterion set forth herein and in the Summary of Grant (i) the extent, if any,
to which, the Performance Goals has been achieved with respect to the
Performance Period and (ii) the number of shares of Company Stock, if any,
earned upon achievement of the Performance Goals.  Such certification shall be
final, conclusive and binding on the Grantee, and on all other persons, to the
maximum extent permitted by law. In the event that the Committee makes a final
determination that the Performance Goals have not been

 

1

--------------------------------------------------------------------------------


 

achieved based solely on the criterion set forth herein and in the Summary of
Grant, the Grantee shall have no further rights to receive shares of Company
Stock hereunder.

 

2.                                      Stockholder Rights.  Prior to the
issuance, if any, of shares of Company Stock pursuant to the terms of the
Summary of Grant, this Agreement and the Plan, the Grantee shall not (a) have
any of the rights or privileges of, a stockholder of the Company; (b) have the
right to receive any dividends or other distributions; and (c) have any interest
in any fund or specific assets of the Company by reason of this Agreement.

 

3.                                      Vesting.

 

(a)                                 The shares of Company Stock subject to this
Agreement will become earned based on the actual level of performance achieved
with respect to the Performance Goals for the Performance Period on the terms
set forth in the Summary of Grant and provided that the Grantee continues to be
employed by, or provide service to, the Employer through the Vesting Date set
forth in the Summary of Grant.

 

(b)                                 Except as otherwise provided in the Summary
of Grant, if the Grantee ceases to be employed by, or provide service to, the
Employer for any reason prior to the end of the Performance Period, the Grantee
shall forfeit all rights to receive shares of Company Stock hereunder.

 

4.                                      Issuance.

 

(a)                                 Shares of Company Stock equal to the number
of shares of Company Stock that the Grantee earns upon achievement of the
Performance Goals as set forth in the Summary of Grant shall be issued to the
Grantee as set forth in the Summary of Grant, and a certificate representing the
Company Stock shall be issued to the Grantee, free of the restrictions under
Section 5 of this Agreement.

 

(b)                                 The obligation of the Company to deliver
shares of Company Stock to the Grantee on the Payment Date shall be subject to
all applicable laws, rules, and regulations and such approvals by governmental
agencies as may be deemed appropriate to comply with relevant securities laws
and regulations.

 

5.                                      Nonassignability of Company Stock. 
During the Performance Period and prior to the Payment Date, the right to
receive shares of Company Stock may not be assigned, transferred, pledged or
otherwise disposed of by the Grantee, except as permitted under the Plan or by
the Committee.  Any attempt to assign, transfer, pledge or otherwise dispose of
the right to receive shares of Company Stock contrary to the provisions the
Summary of Grant, this Agreement and the Plan, and the levy of any execution,
attachment or similar process upon the right to receive the shares, shall be
null, void and without effect.

 

6.                                      Change of Control.  Except as otherwise
provided in the Summary of Grant, the provisions of the Plan applicable to a
Change of Control shall apply to the right to receive the Company Stock issuable
upon achievement of the Performance Goals.

 

2

--------------------------------------------------------------------------------


 

7.                                      Grant Subject to Plan Provisions.  This
grant is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects shall be interpreted in accordance with the
Plan.  This grant is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (a) rights and obligations with respect to withholding taxes,
(b) the registration, qualification or listing of the shares, (c) changes in
capitalization of the Company and (d) other requirements of applicable law.  The
Committee shall have the authority to interpret and construe this Agreement
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.

 

8.                                      Withholding.  The Employer may require
that the Grantee pay to the Employer, or make other arrangements satisfactory to
the Company to provide for the payment of, any federal, state, local or other
taxes that the Employer is required to withhold with respect to the grant or
vesting of this grant, or the Employer may deduct from other wages paid by the
Employer the amount of any withholding taxes due with respect to this grant. 
Subject to the Committee’s approval, the Grantee may elect to satisfy any tax
withholding obligation of the Employer with respect to this grant by having
shares withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.

 

9.                                      No Employment or Other Rights.  This
grant shall not confer upon the Grantee any right to be retained by or in the
employ or service of the Employer and shall not interfere in any way with the
right of the Employer to terminate the Grantee’s employment or service at any
time.  The right of the Employer to terminate at will the Grantee’s employment
or service at any time for any reason is specifically reserved.

 

10.                               Company Policies.  Except as otherwise
provided in a written agreement by and between the Grantee and the Employer, the
Grantee agrees that the Grantee will be subject to any compensation, clawback
and recoupment policies that may be applicable to the Grantee as an employee of
the Employer, as in effect from time to time and as approved by the Board of
Directors or a duly authorized committee thereof, whether or not approved before
or after the Date of Grant.  In addition, the Grantee agrees that he/she shall
comply with all rules, regulations, policies and procedures of the Company, as
in effect from time to time, including the Company’s Code of Conduct and Insider
Trading Policy, as amended from time to time, and any rules or policies that may
be adopted by the Company from time to time to restrict or prohibit actual or
perceived conflicts of interest.

 

11.                               Assignment by Company.  The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company and to the Company’s parents, subsidiaries, and affiliates.  This
Agreement may be assigned by the Company without the Grantee’s consent.

 

12.                               Applicable Law.  The validity, construction,
interpretation and effect of this instrument shall be governed by and construed
in accordance with the laws of the State of Delaware without giving effect to
the conflicts of laws provisions thereof.

 

13.                               Notice.  Any notice to the Company provided
for in this instrument shall be addressed to the Company in care of the Chief
Executive Officer and President, with a copy to its Chief Administrative Officer
and General Counsel, at the corporate headquarters of the Company, and

 

3

--------------------------------------------------------------------------------


 

any notice to the Grantee shall be addressed to such Grantee at the current
address shown on the payroll of the Employer, or to such other address as the
Grantee may designate to the Employer in writing.  Any notice shall be delivered
by hand, sent by telecopy or enclosed in a properly sealed envelope addressed as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 

14.                               Application of Section 409A of the Internal
Revenue Code.  This Agreement, including the right to receive shares of Company
Stock upon achievement of the Performance Goals on the Payment Date, is intended
to be exempt from the requirements of section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) pursuant to the short-term deferral exemption
thereunder, and this Agreement, including the right to receive shares of Company
Stock upon the achievement of the Performance Goals on the Payment Date, shall
be interpreted on a basis consistent with such intent.

 

Notwithstanding any provision in this Agreement to the contrary, if the Grantee
is a “specified employee” (as defined in section 409A of the Code) and it is
necessary to postpone the commencement of any payments otherwise payable under
this Agreement to prevent any accelerated or additional tax under section 409A
of the Code, then the Company will postpone the payment until five (5) days
after the end of the six-month period following the original payment date.  If
the Grantee dies during the postponement period prior to the payment of
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Grantee’s estate within
sixty (60) days after the date of the Grantee’s death.  The determination of who
is a specified employee, including the number and identity of persons considered
specified employees and the identification date, shall be made by the Committee
in accordance with the provisions of sections 416(i) and 409A of the Code.

 

In no event shall the Grantee, directly or indirectly, designate the calendar
year of payment.  This Agreement may be amended without the consent of the
Grantee in any respect deemed by the Committee to be necessary in order to
preserve compliance with section 409A of the Code or other applicable law.

 

4

--------------------------------------------------------------------------------